Citation Nr: 0514076	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  97-28 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial compensable rating for cellulitis 
of the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from May 1996 to October 
1996.

Initially, this matter came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision issued in 
June 1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico, 
which, in pertinent part, granted service connection for 
cellulitis of the left leg and assigned an initial 
noncompensable disability rating, effective from October 17, 
1996.  

In April 2003, the Board sent the case to the Board's 
Evidence Development Unit (EDU) for further development 
pursuant to 38 C.F.R. § 19.9 (a)(2) (2002).  However, on May 
1, 2003, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) invalidated 38 C.F.R. § 19.9 
(a)(2), in Disabled American Veterans v.  Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir 2003) (DAV).  The 
Federal Circuit Court further stated in DAV that the Board 
was not allowed to consider additional evidence without 
remanding the case to the RO for initial consideration and/or 
without obtaining a waiver of agency of original jurisdiction 
(AOJ), that is RO, consideration from the appellant.  
Subsequently, in light of the Federal Circuit Court's 
decision and other policy considerations, VA determined that 
the Veterans Benefits Administration would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. 
§§ 7107(b), 7109(a) (West 2002), all evidence development 
will be conducted at the RO level.  As a result, in November 
2003, the Board was remanded the case to the RO for 
development.  It now is before the Board for further 
appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA eliminated the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will 
notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim and will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In light of the VCAA, VA revised the 
provisions of 38 C.F.R. §§ 3.102 and 3.159.  38 C.F.R. §§ 
3.102, 3.159 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In compliance with the November 2003 
remand, in a March 2004 letter, VA informed the veteran it 
would be seeking VA treatment records from the San Juan VA 
Medical Center from October 1996 to the present.  It also 
asked the veteran to identify non-VA health care providers 
that had treated him for cellulitis of the left leg from 
October 1996 and to sign authorizations for release of 
information, in particular for records from Drs. Salas and 
Suarez.  The veteran did not respond or furnish the requested 
release forms, even though he was examined in November 2004.  
Mistakenly, VA records from October, not "October 1996", to 
the present were sought.  Consequently, only VA records from 
December 2003 to April 2004 were received on remand.  Since 
the appeal arises from an initial rating decision, it is not 
the present level of disability that is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  Thus, it is important to obtain 
treatment records throughout the entire rating period.  Most 
of the treatment records associated with the record are for 
the period from February 1997 to March 1998, except for the 
recent VA treatment records.  

The Board also observes that the rating criteria pertaining 
to the evaluation of skin disorders have changed during the 
pendency of this appeal.  See 67 Fed. Reg. 49,590-99 
(July 31, 2002) (as amended by 67 Fed. Reg. 58,448-49 (Sept. 
16, 2002)).  Moreover, as noted above, the veteran still has 
failed to identify and return a signed VA Form 21-4142, 
Authorization and Consent to Release of Information, for each 
individual health care provider that might still have records 
relating to treatment for his service-connected disability.  
On remand, the veteran should be given another chance to 
identify health care providers and to provide signed release 
forms and missing treatment records should be sought.  After 
receipt of records, the veteran should be scheduled for 
another examination to ascertain the nature and extent of his 
disability.  The Board reminds the veteran that the duty to 
assist is not a one-way street, and that he has a duty to 
cooperate, to include reporting for examination.  38 C.F.R. 
§§ 3.326, 3.327, 3.655 (2004); see also Wood v. Derwinski, 1 
Vet. App. 190 (1991).

Therefore, under the holding in Stegall, this case must be 
remanded again to ensure full compliance with the Board's 
previous November 2003 remand.

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for cellulitis of the 
left leg from 1996 to the present.  
Obtain records from each health care 
provider the veteran identifies, in 
particular, missing records from Dr. 
Antonio H. Soler Salas and Dr. Suarez of 
Bayamon Orthopedic Associates.  If 
records are unavailable, please have the 
provider so indicate.

2.  Obtain any missing medical records 
for the veteran from the VA Medical 
Center (VAMC) in San Juan, Puerto Rico 
for any treatment for cellulitis of the 
left leg from 1996 to the present.  If 
records are unavailable, please have the 
VAMC so indicate.

3.  Following completion of 1 and 2 
above, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded orthopedic and 
scar examinations to determine the nature 
and extent of residuals of drainage for 
cellulitis of the left leg.  The claims 
file must be made available to the 
examiner(s) prior to examination, and the 
examiner(s) should so indicate in the 
report(s) that the claims file was 
reviewed.  After reviewing the claims 
file and the veteran's history, the 
examiner(s) should discuss the effects of 
the July 1996 drainage for cellulitis 
upon the veteran's left leg disability.  
The examiner(s) should perform any tests 
or studies deemed necessary for an 
accurate assessment, including X-ray 
examination and range of motion studies 
expressed in degrees.  If range of motion 
studies demonstrate any limitation of 
motion, the orthopedic examiner should 
discuss whether the limitation might be 
objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The 
orthopedic examiner should specify any 
anatomical damage, and describe any 
functional loss, including the inability 
to perform normal working movements with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
orthopedic examiner should specify any 
functional loss due to pain or weakness, 
if possible measured in degrees of 
limitation of motion, and document all 
objective evidence of those symptoms.  In 
addition, the orthopedic examiner should 
provide an opinion as to the degree of 
any functional loss likely to result from 
a flare-up of symptoms or on extended 
use.  The orthopedic examiner should 
indicate whether there is edema of the 
extremity or aching and fatigue in the 
left leg after prolonged standing or 
walking, with symptoms relieved by 
elevation of the extremity or compression 
hosiery.  The orthopedic examiner should 
specifically differentiate between the 
symptoms due to the veteran's nonservice-
connected left knee internal joint 
derangement with a posterior horn lateral 
meniscus tear from those due to his 
service-connected cellulitis.  

The scar examiner should expressly give 
the extent of the scarring in square 
inches or square centimeters, should 
indicate whether the veteran's drainage 
scar is unstable (i.e., frequent loss of 
covering of skin over the scar), deep, 
superficial (i.e., not associated with 
underlying tissue damage), poorly 
nourished with repeated ulceration, or 
tender and/or painful on objective 
demonstration, and whether the scar 
limits the function of, or causes limited 
motion of, the affected part. 

The examiner(s) should clearly outline 
the rationale for any opinion expressed 
and all clinical findings should be 
reported in detail.  If any requested 
medical opinion cannot be given, the 
examiner(s) should state the reason why.

4.  Following completion of the above, 
the RO should readjudicate the veteran's 
increased rating claim, including review 
of any additional evidence obtained on 
remand and consideration of the former 
and current skin rating criteria under 38 
C.F.R. § 4.118 and staged ratings, if 
appropriate.  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process of 
law and further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2004).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



